Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
2.	Applicant’s drawings filed on 05/02/2019 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 05/02/2019 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/30/2019 and 07/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
5.	Application 16347090, filed 05/02/2019 is a national stage entry of PCT/JP2017/040380, International Filing Date: 11/09/2017claims foreign priority to 2016-219693, filed 11/10/2016 claims foreign priority to 2017-November 10, 2016.	

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control “unit” and a frame “unit” in claims 1, 18,19,20,39 and 40, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim limitations “control unit”, “frame storage unit” in claims 1,18,19,20,39 and 40 are invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to adequately provide structure to perform the claimed function. Specifically, the specification describes the claimed function receiving several successive data frame by the “control unit”, “frame storage unit”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the receiving and verification. The use of “unit” is not adequate structure for performing the receiving and verification because the specification does not describe particular structures for performing the functions. As would be recognized by those ordinary skill in the art, the terms “control unit”, “frame storage unit” can be performed in any number of ways in hardware, software or a combination of the two because the specification does not describe particular structure, apart from the claimed “unit”, which is not defined what it is, to perform the function(s). That is, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which the receiving and estimating structure perform the claimed functions. Therefore, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18,19,20,39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of receiving and estimating. The specification does not demonstrate that applicant has not made an invention that achieves the claimed function because the invention is .

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa et al. (US Pub. 2016/0323287 A1, hereinafter refer as Kishikawa) in view of Kataoka (US Pub. 2017/0085503 A1, hereinafter refer as to Kataoka).
As per claim 1, Kishikawa discloses communication control device that is included in a communication system in which a terminal device communicates, via a network (fig. 13 : there is a communication control device (1100: MISUSE DETECTION ECU) included in a communication system (the chain 1210 DOOR LOCK SWITCH, 1200a ECU, 1100 MISUSE DETECTION ECU) in which a terminal device (1110: VEHICLE SPEED SENSOR) communicates via a network (the network connecting all components), for example), a frame free of any transmission source information (para. 0006 discloses ln the CAN there are no identifiers identifying destinations and sources, for example), wherein a detection device is connected to the network, and the detection device has a function of detecting a frame having a specific property, and a function of transmitting first information on the frame having a specific property to the network when the detection device detected a frame having a specific property (para. 0011 discloses frame ... detection ... controller ... checks a frame appearing in the bus ... does not comply with a certain rule is detected ... prevention condition is satisfied ... preventing the plurality of electronic controllers from performing a process, for example), the communication control device comprises a control unit that refers to a frame storage unit that stores a frame that is a transmission target output from the terminal device to the network when the control unit determines that the first information has been received from the detection device connected to the network on the basis of information for determining being the first information transmitted by the detection device, and performs a first determination to determine whether or not the frame having a specific property specified on the basis of the received first information is stored in the frame storage unit (para. 0066 discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example), and the first information includes information on content of the frame that is the transmission target output from the terminal device to the network as it is or digest information of the frame that is the transmission target (para. 0011 discloses   content of one or more frames ... determining whether a certain prevention condition is satisfied, for example). 

Kishikawa failed to explicitly discloses the communication control device comprises a control unit that refers to a frame storage unit that stores a frame that is a transmission target output from the terminal device to the network.

Kataoka discloses the communication control device comprises a control unit that refers to a frame storage unit that stores a frame that is a transmission target output from the terminal device to the network (fig. 1 furthermore, para. 0075 discloses reception device 5 has a CPU, a memory, an auxiliary storage device, and the like, which are connected via buses and runs a reception control program. The reception device 5 functions as a device that includes a reception unit 51, a buffer unit 52, a transmission unit 53, a storage unit 54, a frame combination unit 55, and a communication control unit 56 by running the reception control program, for example).

Kishikawa and Kataoka are analogous art because they both are directed to communicates with a transmission device which divides a frame into a plurality of divided frames and transmits the divided frames to be distributed through a plurality of lines and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kishikawa with the specified features of Kataoka because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kataoka with the teaching of Kishikawa in order to a reception device that communicates with a transmission device which divides a frame into a plurality of divided frames and transmits the divided frames to be distributed through a plurality of lines [Kataoka: para. 0008].

As per claim 2 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the communication control device is a transfer control device that is included for each terminal device between the network and the terminal device and controls transfer of the frame between the network and the terminal device (fig. 13 of Kishikawa depicted a communication control device (1100: misuse detection ECU) included in a communication system (the chain 1210 door lock switch, 1200a ECU, 1100 misuse detection ECU) in which a terminal device (1110: vehicle speed sensor) communicates via a network (the network connecting all components), for example), and the frame that is the transmission target is the frame that is a transfer target of the communication control device (para. 0006 of Kishikawa a transmission node transmits each frame with an identifier (ID) called a "message ID" attached (that is, transmits a signal to the buses), and a reception node receives only a predetermined message ID (that is, reads a signal from the buses), for example).  

As per claim 3 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit stops a part or all of the transfer (para. 0066 of Kishikawa discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example). 

As per claim 4 as applied above in claim1, Kishikawa as modified Kataoka discloses when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit transmits information on a result of the determination to the network (para. 0007 of Kishikawa discloses vehicle networks, there is a threat that an attacker accesses buses and transmits an unauthorized frame (unauthorized data frame) in order to misuse an ECU, and security measures are being examined, for example).   
As per claim 5 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the information on the determination result in the first determination is not transmitted to the terminal device (para. 0070 of Kishikawa discloses unauthorized data frame is overwritten with the error frame including a plurality of consecutive dominants, which have priority over recessives, in the bus. On the other hand, if the certain prevention condition is not satisfied, the prevention determination unit 140 does not prevent the data frame determined to be unauthorized. An error frame, therefore, is not transmitted, for example).  

As per claim 6 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the first information on the frame having a specific property is not transmitted to the terminal device (para. 0007 of Kishikawa discloses transmission of an unauthorized data frame using an error frame if transmission of a data frame having an ID that is to be transmitted by an own node is detected on an assumption that a plurality of nodes existing in the same network do not transmit data frames having the same ID., for example).

As per claim 7 as applied above in claim1, Kishikawa as modified Kataoka discloses a transfer unit that performs the transfer (para. 0313 of Kishikawa discloses a misuse detection ECU having a function of a gateway that performs control relating to transfer of a frame between buses when the vehicle network system includes a plurality of buses (that is, a function of transferring a frame appearing in one of the plurality of buses to another) may perform a process for suppressing transfer of an unauthorized frame detected in a bus to another, for example). 

As per claim 8 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the communication control device is integrated with the terminal device (fig. 13 of Kishikawa is a diagram illustrating an overall configuration of the vehicle network system 11. The vehicle network system 11 is configured by including the bus 300, a misuse detection ECU 1100, and nodes connected to the bus including ECUs, such as ECUs 1200a and 1200b, connected to various devices, for example). 
 
As per claim 9 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit interrupts communication between the terminal device and the network (para. 0007 of Kishikawa discloses vehicle networks, there is a threat that an attacker accesses buses and transmits an unauthorized frame (unauthorized data frame) in order to misuse an ECU, and security measures are being examined, for example). 

As per claim 10 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit transmits information on a result of the determination to the network (para. 0007 of Kishikawa discloses vehicle networks, there is a threat that an attacker accesses buses and transmits an unauthorized frame (unauthorized data frame) in order to misuse an ECU, and security measures are being examined, for example).
As per claim 11 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the digest information is information of content of a part of the frame that is a transmission target as it is or summary information of the content of the frame that is the transmission target (para. 0066 of Kishikawa discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example). 
As per claim 12 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the control unit performs a second determination to determine an abnormality in the terminal device when a frame matching a frame defined to be transmitted by a device that transmits the first information (fig. 12 and furthermore para. 0089 of Kishikawa discloses If the data frame is not the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 determines whether a transmission period identified from a reception time is a normal transmission time (that is, whether the transmission period is not shorter than the transmission period indicated by a misuse detection rule) (step S1003). If the data frame is the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 skips the determination in step S1003, measures a reception time of the data frame, updates the frame reception history stored in the frame reception time storage unit 170 (step S1004), and ends the process for receiving a data frame, for example). 

As per claim 13 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the control unit performs a third determination to determine the abnormality in the terminal device when a frame matching a frame defined to be transmitted by the control unit is transmitted from the terminal device, as a determination separate from the first determination (para. 0005 of Kishikawa discloses If a plurality of transmission nodes transmit a recessive and a dominant at exactly the same timing, the dominant takes priority in transmission. If a format of a received frame is abnormal, a reception node transmits a frame called an "error frame". An error frame refers to successive transmission of 6 bits of dominants for notifying a transmission node and other reception nodes of an abnormality in a frame, for example).   
As per claim 14 as applied above in claim1, Kishikawa as modified Kataoka discloses the frame storage unit (para. 0066 of Kishikawa discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit"; hence, the control device refers to a frame storage unit which determines if the frame under consideration has a property stored in the storage unit in form of history information, for example).

As per claim 15 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the frame having a specific property is an unauthorized frame (para. 0066 of Kishikawa misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example). 

As per claim 16 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the control unit determines whether or not identification information held in a blacklist holding the identification (fig. 16 and furthermore para. 0106 Kishikawa discloses 16, the certain prevention condition is determined with which a determination can be made on the basis of vehicle control information included in a data frame determined to be unauthorized and the state of the vehicle stored in the vehicle state storage unit 1180, for example). 

As per claim 17 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that identification information held in the blacklist is included in the frame transferred from the network to the terminal device, the control unit transmits information on a result of the determination to the network (para. 0006 of Kishikawa discloses In the CAN, there are no identifiers identifying destinations and sources. A transmission node transmits each frame with an identifier (ID) called a "message ID" attached (that is, transmits a signal to the buses), and a reception node receives only a predetermined message ID (that is, reads a signal from the buses), for example). 

As per claims 18,19 and 20, Kishikawa discloses a communication control method that is executed by a control unit included in a communication control device included in a communication system in which a terminal device communicates a frame free of any transmission source information via a (fig. 13 : there is a communication control device (1100: MISUSE DETECTION ECU) included in a communication system (the chain 1210 DOOR LOCK SWITCH, 1200a ECU, 1100 MISUSE DETECTION ECU) in which a terminal device (1110: VEHICLE SPEED SENSOR) communicates via a network (the network connecting all components), for example), wherein a detection device having a function of detecting a frame having a specific property and a function of transmitting first information on the frame having a specific property to the network when the frame having the specific property has been detected is connected to the network (para. 0011 discloses frame ... detection ... controller ... checks a frame appearing in the bus ... does not comply with a certain rule is detected ... prevention condition is satisfied ... preventing the plurality of electronic controllers from performing a process, for example), the control unit refers to a frame storage unit that stores a frame that is a transmission target output from the terminal device to the network when the control unit determines that the first information has been received from the detection device connected to the network on the basis of information for determining being the first information transmitted by the detection device, and determines whether or not the frame having a specific property specified on the basis of the received first information is stored in the frame storage unit (para. 0066 discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example), and the first information includes information on (para. 0011 discloses   content of one or more frames ... determining whether a certain prevention condition is satisfied, for example). 

Kishikawa failed to explicitly discloses the communication control device includes a control unit that refers to a frame storage unit that stores a frame after transmission output from the terminal device to the network.
Kataoka discloses the communication control device includes a control unit that refers to a frame storage unit that stores a frame after transmission output from the terminal device to the network (fig. 1 furthermore, para. 0075 discloses reception device 5 has a CPU, a memory, an auxiliary storage device, and the like, which are connected via buses and runs a reception control program. The reception device 5 functions as a device that includes a reception unit 51, a buffer unit 52, a transmission unit 53, a storage unit 54, a frame combination unit 55, and a communication control unit 56 by running the reception control program, for example).

Kishikawa and Kataoka are analogous art because they both are directed to communicates with a transmission device which divides a frame into a 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kataoka with the teaching of Kishikawa in order to a reception device that communicates with a transmission device which divides a frame into a plurality of divided frames and transmits the divided frames to be distributed through a plurality of lines [Kataoka: para. 0008].
As per claim 17 as applied above in claim1, Kishikawa as modified Kataoka discloses wherein the communication control device is a transfer control device that controls transfer of the frame between the network and the terminal device, and the frame after transmission is the frame after transfer by the communication control device.  

As per claim 22 as applied above, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit stops a part or all of the transfer (para. 0066 of Kishikawa discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example).
 
As per claim 23 as applied above, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit transmits information on a result of the determination to the network (para. 0007 of Kishikawa discloses vehicle networks, there is a threat that an attacker accesses buses and transmits an unauthorized frame (unauthorized data frame) in order to misuse an ECU, and security measures are being examined, for example).

As per claim 24 as applied above, Kishikawa as modified Kataoka discloses wherein the information on the determination result in the first determination is not transmitted to the terminal device (para. 0070 of Kishikawa discloses unauthorized data frame is overwritten with the error frame including a plurality of consecutive dominants, which have priority over recessives, in the bus. On the other hand, if the certain prevention condition is not satisfied, the prevention determination unit 140 does not prevent the data frame determined to be unauthorized. An error frame, therefore, is not transmitted, for example).  

As per claim 25 as applied above, Kishikawa as modified Kataoka discloses wherein the first information on the frame having a specific property is not transmitted to the terminal device (para. 0007 of Kishikawa discloses transmission of an unauthorized data frame using an error frame if transmission of a data frame having an ID that is to be transmitted by an own node is detected on an assumption that a plurality of nodes existing in the same network do not transmit data frames having the same ID., for example).

As per claims 26 and 27 as applied above, Kishikawa as modified Kataoka discloses wherein communication control devices are included with the terminal devices on a one-to-one basis, and the control unit performs a second determination to determine an abnormality in the terminal device when a frame matching a frame defined to be transmitted by a device that transmits the first information on the frame having a specific property is transmitted from the terminal device, as a determination separate from the first determination (fig. 12 and furthermore para. 0089 of Kishikawa discloses If the data frame is not the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 determines whether a transmission period identified from a reception time is a normal transmission time (that is, whether the transmission period is not shorter than the transmission period indicated by a misuse detection rule) (step S1003). If the data frame is the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 skips the determination in step S1003, measures a reception time of the data frame, updates the frame reception history stored in the frame reception time storage unit 170 (step S1004), and ends the process for receiving a data frame, for example).

As per claim 28 as applied above, Kishikawa as modified Kataoka discloses a transfer unit that performs the transfer  (para. 0313 of Kishikawa discloses a misuse detection ECU having a function of a gateway that performs control relating to transfer of a frame between buses when the vehicle network system includes a plurality of buses (that is, a function of transferring a frame appearing in one of the plurality of buses to another) may perform a process for suppressing transfer of an unauthorized frame detected in a bus to another, for example).

As per claim 29 as applied above, Kishikawa as modified Kataoka discloses wherein the communication control device is integrated with the terminal device (fig. 13 of Kishikawa is a diagram illustrating an overall configuration of the vehicle network system 11. The vehicle network system 11 is configured by including the bus 300, a misuse detection ECU 1100, and nodes connected to the bus including ECUs, such as ECUs 1200a and 1200b, connected to various devices, for example).

As per claim 30 as applied above, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit interrupts communication between the terminal device and the network (para. 0007 of Kishikawa discloses vehicle networks, there is a threat that an attacker accesses buses and transmits an unauthorized frame (unauthorized data frame) in order to misuse an ECU, and security measures are being examined, for example).

As per claim 31 as applied above, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that the frame having a specific property is stored in the frame storage unit in the first determination, the control unit transmits information on a result of the determination to the network (para. 0007 of Kishikawa discloses vehicle networks, there is a threat that an attacker accesses buses and transmits an unauthorized frame (unauthorized data frame) in order to misuse an ECU, and security measures are being examined, for example).

As per claim 32 as applied above, Kishikawa as modified Kataoka discloses wherein the control unit performs a second determination to determine an abnormality in the terminal device when a frame matching a frame defined to be transmitted by a device transmitting the first information (fig. 12 and furthermore para. 0089 of Kishikawa discloses If the data frame is not the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 determines whether a transmission period identified from a reception time is a normal transmission time (that is, whether the transmission period is not shorter than the transmission period indicated by a misuse detection rule) (step S1003). If the data frame is the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 skips the determination in step S1003, measures a reception time of the data frame, updates the frame reception history stored in the frame reception time storage unit 170 (step S1004), and ends the process for receiving a data frame, for example).

As per claim 33 as applied above, Kishikawa as modified Kataoka discloses wherein the control unit performs a third determination to determine an abnormality in the terminal device when a frame matching a frame defined to be transmitted by the control unit is transmitted from the terminal device, as a determination separate from the first determination  (fig. 12 and furthermore para. 0089 of Kishikawa discloses If the data frame is not the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 determines whether a transmission period identified from a reception time is a normal transmission time (that is, whether the transmission period is not shorter than the transmission period indicated by a misuse detection rule) (step S1003). If the data frame is the first data frame having the ID received by the misuse detection ECU 100, the misuse detection ECU 100 skips the determination in step S1003, measures a reception time of the data frame, updates the frame reception history stored in the frame reception time storage unit 170 (step S1004), and ends the process for receiving a data frame, for example).
As per claim 34 as applied above, Kishikawa as modified Kataoka discloses wherein the digest information is information of content of a part of the frame after the transmission as it is or summary information of the content of the frame after the transmission (para. 0011 of Kishikawa discloses content of one or more frames ... determining whether a certain prevention condition is satisfied, for example). 

As per claim 35 as applied above, Kishikawa as modified Kataoka discloses comprising: the frame storage unit (para. 0066 of Kishikawa discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example).

As per claim 36 as applied above, Kishikawa as modified Kataoka discloses wherein the frame having a specific property is an unauthorized frame  (para. 0066 of Kishikawa misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example).

As per claim 37 as applied above, Kishikawa as modified Kataoka discloses wherein the control unit determines whether or not identification information held in a blacklist holding the identification information that is not transmitted by a device other than the terminal device is included in the frame transferred from the network to the terminal device (fig. 16 and furthermore para. 0106 Kishikawa discloses 16, the certain prevention condition is determined with which a determination can be made on the basis of vehicle control information included in a data frame determined to be unauthorized and the state of the vehicle stored in the vehicle state storage unit 1180, for example).

As per claim 38 as applied above, Kishikawa as modified Kataoka discloses wherein, when the control unit determines that identification information held in the blacklist is included in the frame transferred from the network to the terminal device, the control unit transmits information on a result of the determination to the network (para. 0006 of Kishikawa discloses In the CAN, there are no identifiers identifying destinations and sources. A transmission node transmits each frame with an identifier (ID) called a "message ID" attached (that is, transmits a signal to the buses), and a reception node receives only a predetermined message ID (that is, reads a signal from the buses), for example).   

As per claims 39 and 40, Kishikawa discloses a communication control method that is executed by a control unit included in a communication control device included in a communication system in which a terminal device communicates a frame free of any transmission source information via a network (fig. 13 : there is a communication control device (1100: MISUSE DETECTION ECU) included in a communication system (the chain 1210 DOOR LOCK SWITCH, 1200a ECU, 1100 MISUSE DETECTION ECU) in which a terminal device (1110: VEHICLE SPEED SENSOR) communicates via a network (the network connecting all components), for example), wherein a detection device having a function of detecting a frame having a specific property, and a function of transmitting first information on the frame having a specific property to the network when the detection device detects a frame having a specific property (para. 0011 discloses frame ... detection ... controller ... checks a frame appearing in the bus ... does not comply with a certain rule is detected ... prevention condition is satisfied ... preventing the plurality of electronic controllers from performing a process, for example), is connected to the network, the control unit refers to a frame storage unit that stores a frame after transmission output from the terminal (para. 0066 discloses misuse detection ... frame communication unit ... frame processing unit ... vehicle control history storage unit ... prevention determination rule storage unit, for example), and the first information includes information on content of the frame after transmission output from the terminal device to the network as it is or digest information of the frame after transmission (para. 0011 discloses   content of one or more frames ... determining whether a certain prevention condition is satisfied, for example).

Kishikawa failed to explicitly discloses the control unit refers to a frame storage unit that stores a frame after transmission output from the terminal device to the network.
Kataoka discloses the control unit refers to a frame storage unit that stores a frame after transmission output from the terminal device to the network (fig. 1 furthermore, para. 0075 discloses reception device 5 has a CPU, a memory, an auxiliary storage device, and the like, which are connected via buses and runs a reception control program. The reception device 5 functions as a device that includes a reception unit 51, a buffer unit 52, a transmission unit 53, a storage unit 54, a frame combination unit 55, and a communication control unit 56 by running the reception control program, for example).

Kishikawa and Kataoka are analogous art because they both are directed to communicates with a transmission device which divides a frame into a plurality of divided frames and transmits the divided frames to be distributed through a plurality of lines and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kishikawa with the specified features of Kataoka because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kataoka with the teaching of Kishikawa in order to a reception device that communicates with a transmission device which divides a frame into a plurality of divided frames and transmits the divided frames to be distributed through a plurality of lines [Kataoka: para. 0008].

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





A.G.
October 20, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434